     Case 3:20-cv-00778-JPG Document 8 Filed 08/13/20 Page 1 of 2 Page ID #12




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ANGELA POPE, #21771-021,                          )
                                                      )
                   Plaintiff,                         )
                                                      )
    vs.                                               )           Case No. 20-cv-00778-JPG
                                                      )
    USA,                                              )
                                                      )
                  Defendant.                          )

                                  MEMORANDUM AND ORDER

GILBERT, District Judge:

           Plaintiff Angela Pope is an inmate in the custody of the Federal Bureau of Prisons and is

currently housed at the Federal Correctional Institution at Greenville, Illinois (FCI-Greenville).

Represented by counsel, Plaintiff brings this action against the United States pursuant to the

Federal Tort Claims Act (“FTCA”) for shoulder injuries she sustained after falling from her top

bunk at FCI-Greenville. (Doc. 1). The prison’s physician, Dr. Ahmed, allegedly disregarded

Plaintiff’s complaints of dizziness, low thyroid function, and her request for a low bunk pass prior

to the fall. (Id. at 1-5). She seeks money damages from the United States for the doctor’s

misconduct. (Id. at 5).

           The Court is required to screen prisoner complaints to filter out non-meritorious claims.

See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous or malicious, fails

to state a claim for relief, or seeks money damages from an immune defendant must be dismissed.

See 28 U.S.C. § 1915A(b). The Complaint survives screening under Section 1915A. Plaintiff’s

FTCA claim against the United States (“Count 1”) shall receive further review.1



1
 The Court notes that Plaintiff did not submit a certificate of merit and report pursuant to 735 ILCS § 5/2-
622, but this does not warrant dismissal of the Complaint at this early stage. See Young v. United States,

                                                     1
  Case 3:20-cv-00778-JPG Document 8 Filed 08/13/20 Page 2 of 2 Page ID #13




                                              Disposition

        IT IS HEREBY ORDERED that COUNT 1 survives screening against Defendant USA.

Counsel for Plaintiff may initiate service of this lawsuit on the defendant without further delay.

Defendant is ORDERED to timely file an appropriate responsive pleading to the Complaint and

shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Further, because this case arises

from the alleged denial of medical care, the Clerk’s Office is DIRECTED to ENTER the

Court’s standard HIPAA Qualified Protective Order.

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: 8/13/2020

                                                         s/J. Phil Gilbert
                                                         J. PHIL GILBERT
                                                         U.S. District Judge




942 F.3d 349, 351 (7th Cir. 2019). (holding that “a complaint in federal court cannot properly be dismissed
because it lacks an affidavit and report under § 5/2-622.”).


                                                    2
